Citation Nr: 1539699	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's currently diagnosed tinnitus first manifested many years after his period of active service and is not causally or etiologically related to active service, to include in-service noise exposure.


CONCLUSION OF LAW

Tinnitus is not causally or etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In November 2011, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate a tinnitus claim and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice concerning his claim. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded a VA compensation and pension examination in July 2012 to assist in determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus claims.  Because the examiner did not address the Veteran's tinnitus claim during that examination, VA ordered another examination, which took place in December 2013.  The December 2013 VA examination is adequate because it was performed by a medical professional, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination and rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, VA's duty to assist with respect to obtaining an adequate VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 




Legal Authority for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service, or for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  Establishing a claim for service connection generally requires medical or lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 367 (2005). 

Tinnitus, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  applies to the Veteran's claim. Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See  38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the evidence, the Board must then weigh its probative value.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection Claim

The Veteran contends that he incurred his currently-diagnosed tinnitus during active service.  Specifically, the Veteran stated that he was exposed to military noise as a nuclear weapons specialist in airfields.  The Veteran, through his representative, reiterated in his July 2012 Notice of Disagreement that "[h]e was exposed to noise during service" and that his tinnitus "cannot be reasonably disassociated from his noise exposure during service."  

The Veteran has a current diagnosis of tinnitus as noted in private treatment records and the December 2013 VA examination.  see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a Veteran is competent to report ringing in the ears).

The Veteran's service treatment records do not contain any reports or complaints about ear issues.  Furthermore, no ear issues were noted in his February 1969 Report of Medical Examination or in his April 1969 Report of Medical History conducted upon separation from service.  

The Veteran contends he was exposed to noise during service and specifically described noise from aircraft.  The Veteran is competent to describe symptoms or noises he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Furthermore, the Board finds the Veteran's testimony to be credible as the Veteran's DD 214 confirms that his MOS during service was as a nuclear weapons electronic specialist.  The Board concedes noise exposure in service.  As such, the remaining question is whether there is competent evidence of a nexus between the Veteran's in service noise exposure and his current diagnosis of tinnitus.

The Veteran was afforded a compensation and pension examination in December 2013 for which the VA examiner conducted an in-person examination and reviewed the Veteran's service treatment records and VA's claims file.  The VA examiner noted that the Veteran's service treatment records did not contain any reports or complaint of tinnitus and that the audiometric data reported upon separation from service did not show acoustic trauma.  Moreover, the Veteran's December 2013 VA examination reflects that the Veteran reported that his tinnitus manifested six years prior to the examination-a delayed onset of approximately thirty-eight years.  Ultimately, the VA examiner determined that the Veteran's tinnitus was "NOT caused by or a result of military noise exposure."  

The VA examination opinion is detailed, stated a rationale for its reasoning, and cited to the facts upon which it was based.  The Board therefore finds the December 2013 VA examination and medical opinion highly probative.  

As the Veteran has alleged the onset of the condition was in service, the Board also considered whether service connection could be granted on a theory of continuity of symptomatology.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  While the Veteran is competent to report the onset and continuity of his tinnitus symptoms, the record does not support his contention that his tinnitus began during service.  see Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Specifically, the Veteran's statements in his August 2011 claim and July 2012 Notice of Disagreement conflict with several statements he has made to medical professionals, both before and after the filing of his claim.  As noted above, the Veteran denied any history of ear trouble at the time of his separation from service.  The Veteran's subsequent VA and private medical records do not reflect any tinnitus diagnoses prior to 2007.  The Veteran's private medical records in the file show that he was evaluated by an audiologist in July 2007.  During this visit, the Veteran reported that he was experiencing tinnitus in both ears, and that the tinnitus began a few months prior to the examination. 

In light of these conflicting statements, the Board finds that the Veteran's statement that his tinnitus began in service is not credible.  Rather, the Board finds probative his statement that his tinnitus began in 2007 as the Veteran made this statement in pursuit of treatment and prior to filing his claim for compensation.  This determination is supported by the consistency between the Veteran's private medical records and his December 2013 VA examination and May 2014 VA examinations during which he reported the onset of tinnitus was 6-7 years prior, as well as the lack of tinnitus complaints in his service treatment records and subsequent medical records prior to 2007.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In evaluating the evidence, the Board accords great weight to the Veteran's December 2013 VA examination, the Veteran's private medical records, and the Veteran's statements made in pursuit of treatment.  The Board thus finds that the Veteran's tinnitus symptoms were not chronic in service, were not continuous after service separation, and did not manifest until many years after service separation.

For those reasons, the preponderance of the evidence weighs against the award of service connection for tinnitus, and service connection must therefore be denied.  As the preponderance of the evidence is against the Veteran's service connection claim for tinnitus, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is denied.



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


